Exhibit 10.3
Schedule 1.2
Percentages and Allocations
Revolving Credit and Term Loan Facilities

                                                      REVOLVING   REVOLVING    
                CREDIT   CREDIT   TERM LOAN   TERM LOAN   WEIGHTED   TOTAL
LENDERS   PERCENTAGE   ALLOCATIONS   PERCENTAGE   ALLOCATIONS   PERCENTAGE  
ALLOCATION
Comerica Bank
    21.84210526 %   $ 41,500,000       42.85714286 %   $ 13,500,000      
24.8306998 %   $ 55,000,000  
Union Bank
    20.00000000 %   $ 38,000,000       20.00000000 %   $ 6,300,000      
20.0000000 %   $ 44,300,000  
Bank of America
    24.47368421 %   $ 46,500,000       22.85714286 %   $ 7,200,000      
24.2437923 %   $ 53,700,000  
Credit Suisse
    7.36842105 %   $ 14,000,000       0.0000000 %   $ 0       6.3205416 %   $
14,000,000  
JPMorgan Chase
    10.52631579 %   $ 20,000,000       14.28571429 %   $ 4,500,000      
11.0609481 %   $ 24,500,000  
U.S. Bank
    7.89473684 %   $ 15,000,000       0.0000000 %   $ 0       6.7720090 %   $
15,000,000  
Bank of the West
    7.89473684 %   $ 15,000,000       0.0000000 %   $ 0       6.7720090 %   $
15,000,000  
TOTALS
    100 %   $ 190,000,000       100 %   $ 31,500,000       100 %   $ 221,500,000
 

 